Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 07/14/2022  with claims 1,3-21 are pending in the Application. 
Upon review  and examination, generic claim 1 is deemed allowable and Applicant has amended  withdrawn generic claim 13 of other Species and  withdrawn method  claim 20 to have  the allowable limitations of the generic device claim 1, they are rejoined and allowed.
Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Amends claim 20 lines 3 as follow:
          ---forming at least [[on]] one active device in the bulb region. --
 
Reason for allowance
 
 
3.	Claims 1,3-21 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1,3-11,21:
 None of the references of record teaches or suggests the claimed STRUCTURE 
having the limitations:
--"at least one active device in the bulk region;
at least one active device in the SOI region; and
a defect prevention structure bordering the SOI region,
wherein the defect prevention structure comprises a bulk semiconductor material extending within a shallow trench isolation structure.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 12-19:
 None of the references of record teaches or suggests the claimed STRUCTURE
having the limitations:
--"a bulk region integrated with the SOI region and comprising at least one active bulk device which is different than the at least one active SOI device; and
a guard ring structure comprising bulk semiconductor material bordering the SOI region and structured to prevent oxygen diffusion to an active channel of the SOI device in the SOI region,
wherein the guard ring structure comprises a bulk semiconductor material extending within a shallow trench isolation structure.”--.
In combination with all other limitations as recited in claim 1.
III/ Group III: Claims 20:
 None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--"forming at least one active device in the bulk region;
forming at least one active device in the SOI region; and
forming a defect prevention structure bordering the SOI region,
wherein the defect prevention structure comprises a bulk semiconductor material extending within a shallow trench isolation structure.”--.
In combination with all other limitations /steps as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897